DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1. This office action is in response to communications filed 6/2/2021 Claims 1, 3, 5, 7, 9, 11 are amended. Claims 2, 4, 6, 8, 10, 12 are previously presented. 

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. 

Applicant argues on page 6 of the remarks filed 6/2/2021, Hoffman and Moll do not disclose creating a glowing effect on the portion of the energized tool and cite to Farr at paragraphs [0049], [0069] as disclosing the creation of a glowing effect. As amended, claim 1 recites, “changing, in the captured image of the work site, an appearance of the image of a portion of the energized tool so as to create a glowing effect on the portion of the energized tool.” Farr discloses light sources incorporated into the actual tools at the surgical site but does not disclose changing an appearance of the image of a portion of the energized tool so as to create a glowing effect. In Farr, any light would be created by the light sources themselves, not by changing an appearance of the image. 
 Examiner respectfully disagrees with applicant’s arguments mentioned above. It would be obvious to one of ordinary skill in the art to change an appearance of an image by either zooming in and out of the image as taught in Hoffman. Additionally, Farr or also turning on the lights of an endoscope when capturing the surgical image site would also change an appearance of the image, by making the image brighter. Therefore the arguments are not considered persuasive.

Dependent claims are also rejected for at least the reason that the depend from a rejected independent claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021, 6/2/2021, and 8/2/2021 are filed before, on, and after the mailing date of the amended claims on 6/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,507,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation in 16/689949 claims “generate an adjust part of the image…the image of a portion of the energized tool to create a glowing effect on the portion, as recited in claim 5” is similarly recited in patent 10507066 which recites “generate a filtered (i.e. adjusted) image…tool energized by improving brightness and contrast in the first portion.” Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 5, and 9 are anticipated that recited in claim 1 and 6 of the patent 10,507,066.

Instant Application 16/689949
Patent 10507066
1. (Currently Amended) A system comprising: an image capture device disposed to capture an image of a work site;
a display; and a processor configured to:
determine whether a tool disposed at the work site is energized; 
conditioned upon determining that the tool is energized, generate an adjusted part of the image of the work site by changing, in the captured image of the work site, an appearance the image of a portion of the energized tool so as to create a glowing effect on the portion of the energized tool, indicating that the tool is being energized; and
cause the image of the work site with the adjusted part to be displayed on the display.


5. (Previously Presented) A system comprising: 
an image capture device disposed to capture an image of a work site; a display; and
a processor configured to:
determine whether a tool disposed at the work site is energized;
conditioned upon determining that the tool is energized, generate an adjusted part of the image of the work site by changing an appearance of a portion of an area surrounding the tool in the captured image of the work site so as to create an aura effect on the portion when displayed on the display; the aura effect indicating that the tool is being energized and
cause the image of the work site with the adjusted part to be displayed on the display.

9. (Previously Presented) A method for providing tool information on a display, the method comprising:
an image capture device capturing an image of a work site; 
a processor determining whether a tool disposed at the work site is energized; 
conditioned upon the tool being energized, the processor generating an adjusted part of the image of the work site by changing an appearance of a portion of the captured image so as to create one of a glowing effect on the tool and an aura effect about the tool when displayed on a display, the one of the glowing effect and aura effect indicating that the tool is being energized; and the processor causing the image of the work site to be displayed with the adjusted part on the display.
A system comprising: 
a tool having a working end;
an image capturing device disposed to capture an image of a work site, the image of the work site including an image of an object and an image of the working end of the tool, the image of the object including an image of a first portion of the object and an image of a second portion of the object, the first portion of the object being adjacent to or near the tool, and the second portion of the object being the remainder of the object; 
a display; and
a processor programmed to:

determine that the tool has been energized for cauterization; and 
conditioned upon determining that the tool has been energized for cauterization:

filter the image of the first portion of the object to generate a filtered image and indicate in the filtered image that the tool is energized for cauterization by improving at least one of: contrast and brightness in the first portion, but not filter the image of the second portion of the object; and cause the image of the work site, with the filtered first
portion and the non-filtered second portion, to be displayed on the display.



6. (Currently Amended) A method for providing tool information on a display, the method comprising:
an image capturing device capturing an image of a work site, the image of the work site including an image of an object and an image of the working end of the tool, the image of the object including an image of a first portion of the object and an image of a second portion of the object, the first portion of the object being adjacent to or near the tool, and the second portion of the object being the remainder of the object;

a processor determining whether or not the tool has been energized for cauterization; and
conditioned upon the processor determining that the tool has been energized for cauterization:
the processor filtering the image of the first portion of the object to generate a filtered image and indicate in the filtered image that the tool is energized for cauterization by improving at least one of: contrast and brightness in the first portion, but not filter the image of the second portion of the object; and the processor causing displaying the image of the work 


The claims render the case obvious double patenting in view of Patent 10,507,066 until a Terminal Disclaimer is filed and approved.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1. 	Claims 1, 2, 4, 5, 6, 8, 9, 10, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent Application 2009/0248036, Hoffman et al. (hereinafter Hoffman) in view of U.S. Patent 6659939, Moll et al. (hereinafter Moll) further in view of U.S. Patent Application 2008/0045800, Farr.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this et seq. 

 2. 	Regarding Claim 1, Hoffman discloses A system (Fig. 1A; [0037], apparatus and systems for automated panning and digital zooming for video subsystems of robotic surgical systems) comprising:
 	an image capture device disposed to capture an image of a work site (Fig. 2: 204 camera head; Fig. 4B; [0038], High definition endoscopic cameras. [0071], endoscopic camera 101B); 
 	a display (Fig. 1B: 154; [0038], display monitor); and 
 	a processor (Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) configured to:
 	determine whether a tool disposed at the work site is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A,158C may be similarly moved) ; 
 	conditioned upon determining that the tool is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A, 158C may be similarly moved), 
 	generate an adjusted part of the image of the work site by changing, in the captured image of the work site (Figs. 5A, 6A, 14; [0076], the digital images that are captured may be digitally zoomed in order to bring the objects closer in into view in the display of an image. [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view. [0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218), and
 	cause the image of the work site with the adjusted part to be displayed on the display (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view. [0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).
 	However, Hoffman does not explicitly disclose an appearance of the image of a portion of the energized tool so as to create a glowing effect on the portion of the energized tool, indicating that the tool is being energized;
 	Moll teaches an appearance of the image of a portion of the energized tool so as to create a glowing effect on the portion of the energized tool, indicating that the tool is being energized ([0209], the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status);
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool being displayed as taught in Hoffman with a color indicating that the tool is active as 
 	Hoffman in view of Moll does not explicitly disclose creating a glowing effect on the portion of the energized tool.
 	Further, Farr teaches creating a glowing effect on the portion of the energized tool ( [0049], solid state light sources are incorporated at the distal end of the endoscope, borescope, surgical or industrial tools. [0069], in Figs. 6a and 6b, the LED light fed into the cannula body goes through Total Internal Reflection as it travels the length of the cannula to the distal end 111, at which point the light leaves the cannula illuminating the surgical site and tools as indicated by radiation pattern 154.).
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll with LEDs incorporated at the ends of the tool as taught in Farr for the purposes of enhancing the surgical site by illuminating the designated work area.

3. 	Regarding Claim 2, Hoffman discloses The system of claim 1, wherein the portion of the tool comprises a working end of the tool (Figs. 1B; 5A; 6A; 610; [0058], [0059] The robotic surgical arm 158B includes serial links 541-545 pivotally coupled in series at joints 512-514 near respective ends of the links. [0093], surgical tools 610R in the surgical site).

4. 	Regarding Claim 4, Hoffman discloses The system of claim 1, wherein the image capture device comprises a stereo camera, wherein the display is a stereo viewer, and wherein the image of the work site is a stereo image of the work site ([0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).

 	Regarding Claim 5, Hoffman discloses A system comprising:
 	an image capture device disposed to capture an image of a work site (Fig. 2: 204 camera head; Fig. 4B; [0038], High definition endoscopic cameras. [0071], endoscopic camera 101B); 
 	a display (Fig. 1B: 154; [0038], display monitor); and
 	a processor (Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) configured to:
 	determine whether a tool disposed at the work site is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A,158C may be similarly moved);
 	conditioned upon determining that the tool is energized ([0061], If the endoscopic camera 101B is to be mechanically moved, one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B. Other tools 101 attached to the robotic surgical arms 158A, 158C may be similarly moved), 
 	generate an adjusted part of the image of the work site by changing an appearance of a portion of an area surrounding the tool in the image of the work site (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view) so as to create an aura effect on the portion when displayed on the display; and
 	cause the image of the work site with the adjusted part to be displayed on the display (Figs. 5A, 6A, 14; [0042], adjustments in the endoscopic camera that are often made due to a surgeon's desire to see what is just-outside-the-field-of-view. [0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).
However, Hoffman does not explicitly disclose adjusting a portion of an area surrounding the tool in the image of the work site so as to create an aura effect on the portion when displayed on the display; 
 	 Moll teaches changing an appearance of a portion of an area surrounding the tool in the image of the work site so as to create an aura effect on the portion when displayed on the display ([0209], the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status);
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool being displayed as taught in Hoffman with a color indicating that the tool is active as taught in Moll for the purposes of improving tele surgery by recognizing the surgical instruments and safety of the surgical procedure ([0008], Moll)
 	Hoffman in view of Moll does not explicitly disclose create an aura effect on the portion when displayed on the display.
 	Further, Farr teaches create an aura effect on the portion when displayed on the display ([0049], solid state light sources are incorporated at the distal end of the endoscope, borescope, surgical or industrial tools. [0069], in Figs. 6a and 6b, the LED light fed into the cannula body goes through Total Internal Reflection as it travels the length of the cannula to the distal end 111, at which point the light leaves the cannula illuminating the surgical site and tools as indicated by radiation pattern 154.).
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll with LEDs incorporated at the ends of the tool as taught in Farr for the purposes of enhancing the surgical site by illuminating the designated work area.

6. 	Regarding Claim 6, Hoffman discloses The system of claim 5,
(Figs. 1B; 5A; 6A; 610; [0058], [0059] The robotic surgical arm 158B includes serial links 541-545 pivotally coupled in series at joints 512-514 near respective ends of the links. [0093], surgical tools 610R in the surgical site); and
 	wherein the portion of the area surrounding the tool is a portion of an area surrounding the working end of the tool.

7. 	Regarding Claim 8, Hoffman discloses The system of claim 5, wherein the image capture device comprises a stereo camera, wherein the display is a stereo viewer, and wherein the image of the work site is a stereo image of the work site ([0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).

8. 	Claim 9 is a method claim, rejected with respect to the same limitation rejected in the system of claim 5.

9. 	Regarding Claim 10, Hoffman discloses The method of claim 9,
 	wherein the portion of the image comprises an image of a working end of the tool (Figs. 1B; 5A; 6A; 610; [0058], [0059] The robotic surgical arm 158B includes serial links 541-545 pivotally coupled in series at joints 512-514 near respective ends of the links. [0093], surgical tools 610R in the surgical site).

10. 	Regarding Claim 12, Hoffman discloses The method of claim 9, wherein the image capture device comprises a stereo camera, wherein the display is a stereo viewer, and wherein the image of the work site is a stereo image of the work site ([0062], The stereo endoscopic camera 101B generates a left video channel 220L and a right video channel 220R of frames of images of the surgical site coupled to a stereo display device 164 through a video board 218).

11. 	Claims 3, 7, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman in view of Moll further in view of Farr as applied to claim 1 above, and further in view of U.S. Patent 6394998, Wallace et al. (hereinafter Wallace).

12. 	Regarding Claim 3, Hoffman in view of Moll further in view of Farr discloses The system of claim 1, 
 	Hoffmann discloses wherein the processor is further configured (Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) to:
 	determine whether the tool is energized ([0061], one or more of the motors 551-553 coupled to the drive train are energized to move the links of the robotic endoscopic camera arm 158B) 
 	However, Hoffman disclose by determining whether a working end of the tool is energized for performing electrocautery, wherein the glowing effect on the portion of the energized tool indicates that the tool is energized for performing electrocautery.
 	Moll teaches wherein the glowing effect on the portion of the energized tool indicates that the tool is energized for performing electrocautery ([0209], the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status);
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool being displayed as taught in Hoffman with a color indicating that the tool is active as taught in Moll for the purposes of improving tele surgery by recognizing the surgical instruments and safety of the surgical procedure ([0008], Moll).
Further Wallace teaches determining whether a working end of the tool is energized for performing electrocautery (Fig. 21: 120 an electrocautery surgical instrument, Col. 16 lines30-65) 
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll further in view of Farr with an electrocautery instrument as taught in Wallace to generate an electrical current at a surgical site so as to burn or seal, e.g., ruptured blood vessels. Hence, improving robotic surgical tools. (Col 49-51, Wallace).

13. 	Regarding Claim 7, Hoffman in view of Moll further in view of Farr discloses The system of claim 5, wherein the processor(Fig. 1A; [0068], The computer 151 may include one or more microprocessors 302 to execute instructions) is further configured to:
 	However, Hoffman in view of Moll further in view of Farr may not explicitly disclose determine whether the tool is energized by determining whether a working end of the tool is energized for performing electrocautery.
 	Further Wallace teaches determine whether the tool is energized by determining whether a working end of the tool is energized for performing electrocautery (Fig. 21: 120 an electrocautery surgical instrument, Col. 16 lines30-65) 
 	It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the tool as taught in Hoffman in view of Moll further in view of Farr with an electrocautery instrument as taught in Wallace to generate an electrical current at a surgical site so as to burn or seal, e.g., ruptured blood vessels. Hence, improving robotic surgical tools. (Col 49-51, Wallace).

14. 	Claim 11 is a method claim, rejected with respect to the same limitation rejected in the system of claim 7.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422